Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00078-CV

                                          Brian FREEMAN,
                                              Appellant

                                                  v.

                            NEWFIELD EXPLORATION COMPANY,
                                        Appellee

                    From the 63rd Judicial District Court, Edwards County, Texas
                                        Trial Court No. 3724
                          The Honorable Robert Hoffman, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 1, 2015

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM